Dismissed and Memorandum Opinion filed March 3, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00179-CR

                 MATTHEW JOSEPH OLIVEIRA, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 1934280

                 MEMORANDUM                       OPINION


      After a jury trial, appellant was convicted in the Justice Court of Harris
County of speeding. The jury assessed a $200 fine. Appellant appealed his
conviction to the County Criminal Court at Law. Appellant signed a voluntary
waiver of counsel and waiver of jury trial in the County Criminal Court at Law.
After a bench trial, the trial court found appellant guilty of speeding and assessed a
$200 fine. Appellant filed a pro se notice of appeal.
        Appellant is not represented by counsel. The reporter’s record from the
bench trial was originally due April 25, 2014. The court reporter responsible for
preparation of the record informed this court that appellant did not pay for the
record. The trial court held a hearing at the direction of this court to determine why
appellant had not paid for the record. Despite having received notice from the court
coordinator, appellant failed to appear at the hearing scheduled December 1, 2014.
The trial court filed findings of fact and conclusions of law in which the court
found that appellant was notified that the hearing was scheduled December 1,
2014, but failed to appear. The trial court concluded that appellant abandoned his
appeal.

        Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2. However, based upon the
trial court’s finding that appellant abandoned his appeal, we conclude that good
cause exists to suspend the operation of Rule 42.2(a) in this case. See Tex. R. App.
P. 2.

        Accordingly, we dismiss the appeal.

                                              PER CURIAM



Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2